909 A.2d 798 (2006)
In re ESTATE OF Lynn D. DEBONE.
Appeal of Christina Debone.
Supreme Court of Pennsylvania.
Submitted June 29, 2006.
Decided November 21, 2006.
David Albert Colecchia, Esq., Law Care, Greensburg, for Christina Debone.
Francis Robert Murrman, Esq., Greensburg, for Melissa Debone.
BEFORE CAPPY, C.J., and CASTILLE, NEWMAN, SAYLOR, EAKIN, BAER and BALDWIN, JJ.

ORDER
PER CURIAM
AND NOW, this 21st day of November, 2006, the Order of the Superior Court dismissing the above-captioned appeal as premature is REVERSED. The matter is REMANDED to the Superior Court for disposition on the merits. Estate of Georgiana, 312 Pa.Super. 339, 458 A.2d 989 (1983) affirmed 504 Pa. 510, 475 A.2d 744 (1984); Pa.R.A.P. 342 Note; as amended June 29, 2005.